DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 20160379418) in view of Bleiweiss (US 20170278308).
Regarding claim 1, Osborn teaches:
A system, comprising:
a memory (Osborn claim 12); and
at least one hardware processor coupled to the memory and comprising a virtual rendering system, the virtual rendering system causing the system to perform operations (Osborn claim 12) comprising:
detecting a reference surface in a three-dimensional (3D) space captured within a camera feed produced by a camera of a computing device (Osborn at least in pars. [0012, 0015, 0041], teaches optical sensor information, depth sensor information, and/or position sensor information may be used by the head-mounted computing device 10 to identify surfaces in the real-world environment. In one particular example, indoor surfaces such as walls, ceilings, floors, moldings, cabinets and/or objects, etc., may be identified by the head-mounted computing device 10.);
applying a visual effect to the reference surface in the 3D space captured within the camera feed, the applying of the visual effect to the reference surface causing a modified surface to be rendered in a presentation of the camera feed on a display of the computing device (Osborn at least in Abstract and par. [0050-0051], teaches performing a color fill operation on the identified surface in response to receiving the color fill request by (a) generating a fill hologram having the predetermined color and a shape that conforms to the shape of the identified surface, (b) displaying the fill hologram in a world-locked manner so as to overlay the identified surface as viewed through the see-through holographic display of the head-mounted display device.)
Osborn is silent to teach dynamically applying an image mask to the reference surface within the 3D space captured within the camera feed; and making change to the image mask.
dynamically applying an image mask to the reference surface within the 3D space captured within the camera feed; and making change to the image mask (Bleiweiss at least in Abstract and Fig. 1, teaches creating a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene in 3D space.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement mask segmentation, as disclosed by Bleiweiss, with Osborn AR display system. The combination provides a method of manipulation may include enhancement or modification of detected objects within the imaged scene. The detection and recognition of these objects, and their location within the scene, provides additional information about the objects and allows for relatively precise segmentation of the objects, thus enabling more sophisticated manipulations. (Bleiweiss [0012])

Regarding claim 2, Osborn in view of Bleiweiss teaches:
The system of claim 1, wherein the applying of the image mask to the reference surface comprises determining boundaries of the reference surface in the 3D space captured within the camera feed (Osborn at least in pars. [0022-0023], teaches depth data may be used to determine a boundary of region of interest within the image in which the fill-eligible surface may lie. Bleiweiss at least in par. [0029], teaches a mask (e.g., a bitmask) may be generated to define the region of the image scene that is associated with the object to be segmented. The region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object.).
Regarding claim 3, Osborn in view of Bleiweiss teaches:
The system of claim 2, wherein the camera feed comprises multiple images (Osborn at least in [0014], teaches the camera is continuously capturing the images around the user. Bleiweiss at least in par. [0012], teaches the images may be captured by a camera that is integrated in a mobile platform.); and;
wherein the applying of the image mask further comprises:
classifying pixels of the multiple images that are inside the boundaries of the reference surface according to a first class; and classifying pixels of the multiple images that are outside the boundaries of the reference surface according to a second class (Bleiweiss at least in pars. [0017, 0029], a mask (e.g., a bitmask) may be generated to define the region of the image scene that is associated with the object (recognized by a classifier) to be segmented. The region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object. It implies that the pixels within the boundary(ies) of the recognized object are belong to the (first) classified class of the recognized object, the other pixels outside of the boundary(ies) are not belong to the (first) classified class (a second class).) 
Regarding claim 4, Osborn in view of Bleiweiss teaches:
The system of claim 3, wherein the multiple images present multiple views of the reference surface (Osborn at least in [0014, 0032], teaches the camera is continuously capturing the images around the user… the boundary of the partial surface may be automatically extended in response to a change in the field of view of the holographic display. Thus, as the user views more and more of the partial surface, the surface is extended, until ultimately the entire surface is identified by the method.)
Regarding claim 5, Osborn in view of Bleiweiss teaches:
The system of claim 2, wherein the determining of the boundaries of the reference surface comprises:
obtaining a set of points from the 3D space captured within the camera feed; associating a first subset of the set of points with a first plane in the 3D space; and associating a second subset of the set of points with at least a second plane in the 3D space (Osborn at least pars. [0020, 0045-0047], teaches the captured image can be partitioned into different surfaces… Using color parameters to determine fill-eligible surfaces enables a quick and efficient algorithm to be used to distinguish between different surfaces in an image… wherein a surface defined by a set of pixels.);
determining the first plane corresponds to the reference surface based on sensor data from one or more sensors of the computing device; and identifying the boundaries of the first plane based on the first subset of the set of points. (Osborn at least in pars. [0022-0023], teaches depth data may be used to determine boundary(ies) of region of interest within the image in which the fill-eligible surface may lie. Bleiweiss at least in par. [0029], the region may be defined in terms of image pixels or any other suitable measure of the object or the boundary of the object.)

Regarding claim 6, Osborn in view of Bleiweiss teaches:
The system of claim 2, wherein the determining of the boundaries of the reference surface comprises:
identifying regions of similar color within the 3D space captured within the camera feed; determining a first region of similar color within the 3D space corresponds to the reference surface; and identifying boundaries of the first region of similar color. (Osborn at least pars. [0022, 0029], teaches color parameters may be weighted with regard to pixel classification. Additionally, color histograms may be used to express the distribution of the aforementioned color parameters, with binning of the values for each color parameter into the desired ranges above. Further in one example, depth information (e.g., pixel depth information) may also be taken into account when determining fill-eligible surfaces, in one example. For instance, depth data may be used to determine a boundary of region of interest within the image in which the fill-eligible surface may lie, and then the color comparison described above may be performed on pixels within that region of interest. In another example, only depth data may be used for pixel classification. For instance, a flat region may be identified based on the variance in depth data. Further in some examples, small areas that are not similar in color may also be included in a classified surface. For example, small blemishes on a wall may be included in a wall surface. In another example, the classified surface having a similar color may be expanded to overlap an edge region of the classified surface or may be contracted to leave room for the edge region... [0029], First, the color comparison algorithm described above may be used to search for pixels that have a color parameter within the threshold variance as described above, and if a surface is found that is completely bordered by a boundary (perimeter) beyond which the pixels are greater than the threshold variance, then the surface may be defined as complete.)
Regarding claim 7, Osborn in view of Bleiweiss teaches:
The system of claim 2, wherein the camera feed comprises multiple images; and
wherein the applying of the image mask comprises applying an image segmentation neural network to the multiple images, the applying of the image segmentation neural network to the multiple images yielding multiple segmented images, each of the multiple segmented images having multiple image segments (Osborn at least in par. [0022], teaches Pixel classification based on color parameters may also be determined by other methods, for example by machine learning algorithms. Bleiweiss at least in par. [0016, 0024], teaches the classifier generation/training circuit 204 may be a machine learning system that is configured to implement a Convolutional Neural Network (CNN). It would be obvious to implement a Convolutional Neural Network as one of the machine learning methods for recognizing objects. Osborn at least in [0014, 0032], teaches the camera is continuously capturing the images around the user… the boundary of the partial surface may be automatically extended in response to a change in the field of view of the holographic display. Thus, as the user views more and more of the partial surface, the surface is extended, until ultimately the entire surface is identified by the method. Bleiweiss at least in par. [0012, 0024], teaches the images may be captured by a camera that is integrated in a mobile platform), the multiple image segments comprising:
a first image segment corresponding to the reference surface; and a second image segment corresponding to a remainder of the 3D space captured within the camera feed (Bleiweiss at least in pars. [0028-0029], teaches a segment for the recognized object from the image of the scene. When there is one identified object/surface (the first segment), the remainder of the image is the second segment.)
Regarding claim 8, Osborn in view of Bleiweiss teaches:
The system of claim 1, wherein the detecting of the reference surface is based on user input identifying the reference surface (Bleiweiss at least in pars. [0018, 0028], teaches to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene based on user requests or other input.)
Regarding claim 9, Osborn in view of Bleiweiss teaches:
The system of claim 1, wherein the operations further comprise detecting a triggering event. (Bleiweiss at least in pars. [0018, 0028], teaches to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene based on user requests or other input (detected request/input triggering event).)
Regarding claim 10, Osborn in view of Bleiweiss teaches:
 The system of claim 9, wherein the detecting of the reference surface is in response to detecting the triggering event (Bleiweiss at least in pars. [0018, 0028], teaches to create a mask to segment the recognized object from the image of the scene and modify the masked segment of the image of the scene based on user requests or other input (detected request/input triggering event).)

Regarding claim 12, Osborn in view of Bleiweiss teaches:
The system of claim 9, wherein the operations further comprise selecting the visual effect based on an association with the triggering event (Osborn at least in par. [0027], teaches if it is determined that a color fill request has been received (YES at 214) the method advances to 216. At 216 the method includes performing a color fill operation on the first 

Regarding claim 13, Osborn in view of Bleiweiss teaches:
The system of claim 1, wherein the operations further comprise selecting the visual effect based on user input. (Osborn at least in par. [0027], teaches if it is determined that a color fill request has been received (YES at 214) the method advances to 216. At 216 the method includes performing a color fill operation on the first identified surface in response to receiving the color fill request. In this way, a selected surface in the three-dimensional environment can be quickly filled with a predetermined color via user selection.)

Regarding claims 14-17 and 19-20, it recites similar limitations of claims 1-10 and 12-13 but in different forms. The rationale of claims 1-10 and 12-13 rejection is applied to reject claims 14-17 and 19-20.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Bleiweiss as applied to claims 9, 12 and 15 above, and further in view of Rice (US 20190311341).
Regarding claim 11, Osborn in view of Bleiweiss teaches:
The system of claim 9.
the detecting the triggering event is based on geolocation data from the computing device. 
On the other hand, Rice teaches the detecting the triggering event is based on geolocation data from the computing device. (Rice at least in par. [0264], teaches in addition to creating/triggering virtual objects in the normal computer vision methods and placement at GPS coordinates, the system as described herein may provide for visual or audio cues (object recognition or audio “fingerprinting”) that act as the trigger to generate the content (with or without a GPS/Location element).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the use of device’s geolocation data to display virtual object at detected object, as disclosed by Rice, with Osborn and Bleiweiss’s AR display system. The combination provides creating/triggering virtual objects in the normal computer vision methods and placement at GPS coordinates (Rice [0264].)

Regarding claim 18, Osborn in view of Bleiweiss and Rice teaches:
The method of claim 15, further comprising:
detecting a surface modification triggering event based on geolocation data from the computing device, the detecting of the reference surface being in response to the detecting of the surface modification triggering event (similar rationale as in claim 11); and
selecting the visual effect from among a plurality of visual effects based on an association of the visual effect with the triggering event (Osborn at least in par. [0027], teaches if it is determined that a color fill request has been received (YES at 214) the method 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHUC N DOAN/Examiner, Art Unit 2619